Appeal by the defendant from two judgments of the County Court, Nassau County (Harrington, J.), both rendered August 4, 1987, convicting him of criminal sale of a controlled substance in the second degree under indictment No. 58798, and criminal possession of a weapon in the fourth degree under indictment No. 58799, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s failure to raise any objection to the constitutionality of the mandatory sentencing standards under Penal Law § 70.00 before the sentencing court precludes appellate review of his challenge thereto (CPL 470.05 [2]; People v Rosado, 123 AD2d 334, lv denied 68 NY2d 1003). In any event, we find no merit to the defendant’s contention that these provisions constitute cruel and inhuman punishment either on their face or as applied (see, People v Jones, 39 NY2d 694). Moreover, the imposed sentences were the result of negotiated pleas, and as such the defendant cannot now be heard to complain that they were excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.